                   Case 5:20-cv-00646 Document 1-6 Filed 05/29/20 Page 1 of 3

                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                                     DIVISION

                                  Supplement to JS 44 Civil Cover Sheet
                                 Cases Removed from State District Court

This form must be filed with the Clerk's Office no later than the first business
following the filing of the Notice of Removal. Additional sheets may be used as necessary.

The attorney of record for the removing party                 sign this form.

                                :

1.    Please identify the court from which the case is being removed; the case number; and the
complete style of the case.




2.     Was jury demand made in State Court?                      Yes            No

If yes, by which party and on what date?


Party Name                                                Date


                           TION:

1.     List all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
attorney(s) of record for each party named and include the attorney's firm name, correct mailing address,
telephone number, and fax number (including area codes).




2. List all parties that have not been served at the time of the removal, and the reason(s) for non-service.




TXWD - Supplement to JS 44 (Rev. 9/2019)                                                              Page 1
                   Case 5:20-cv-00646 Document 1-6 Filed 05/29/20 Page 2 of 3

3.   List all parties that have been non-suited, dismissed, or terminated, and the reason(s) for their
removal from the case.




                           -                          -                :

1.      List separately each counterclaim, cross-claim, or third-party claim still remaining in the case and
designate the nature of each such claim. For each counterclaim, cross-claim, or third-party claim, include
all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the attorney(s) of
record for each party named and include the attorney's firm name, correct mailing address, telephone
number, and fax number (including area codes).




VERIFICATION:



Attorney for Removing Party                               Date



Party/Parties




(NOTE: Additional comment space is available on page 3)




TXWD - Supplement to JS 44 (Rev. 9/2019)                                                              Page 2
                 Case 5:20-cv-00646 Document 1-6 Filed 05/29/20 Page 3 of 3

ADDI                                       :




TXWD - Supplement to JS 44 (Rev. 9/2019)                                      Page 3
